Citation Nr: 0914460	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a torn anterior 
cruciate ligament (ACL) of the left knee with repair.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 10, 1983 to October 3, 1983.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which, in part, denied the Veteran's 
claim of entitlement to service connection for a torn ACL of 
the left knee with repair.  The Veteran disagreed with the 
RO's decision and perfected this appeal.

Issue not on appeal

In its August 2006 rating decision, the RO also denied the 
Veteran's claim of entitlement to service connection for a 
bilateral stress fracture condition.  To the Board's 
knowledge, the Veteran has not disagreed with that 
determination, and that issue is not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue must be remanded for further evidentiary development.  

Reasons for remand

Service personnel records

The Veteran contends that he was separated from the Army 
before he completed two months of active duty service because 
his alleged in-service injuries to his left knee and leg made 
him unable to pass his physical tests.  See the August 2007 
RO hearing transcript, pages 4 and 8.  However, no separation 
examination exists of record.

Significantly, the Veteran's DD Form 214 specifies "[e]ntry 
level status performance and conduct" as the reasons for his 
separation.  The Veteran's DD-214 further specifies authority 
for the Veteran's separation under Army Regulation 635-200, 
paragraph 11-3(a), which identifies types of conduct and 
performance that disqualify soldiers for retention.  Examples 
include reluctance or inability to adapt socially or 
emotionally to military life, inability to meet the minimum 
standards prescribed for successful completion of training 
because of lack of aptitude, ability, motivation, or self-
discipline, or demonstration of character and behavior 
characteristics not compatible with satisfactory continued 
service.   See AR 635-200, para. 11-3(a).  

Since the circumstances surrounding the Veteran's separation 
from military service are unclear, the Board believes that it 
is appropriate to obtain the Veteran's service personnel 
records, if available.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  Such records may shed light on the role, if any, 
a left knee problem had in the Veteran's discharge.

Medical opinion

Upon entrance into the Army in 1983, the Veteran indicated 
that he had "muscles tightened up [at] age 12 1/2, Nebraska 
general hospital in left knee stitches."  
An examining physician indicated that the Veteran "tore 
muscles of left leg below knee (motorcycle accident) - no 
residuals.  Has played football etc. since . . . ."  See the 
Veteran's February 18, 1983 Report of Medical History.   The 
Veteran's February 18, 1983 entrance examination report noted 
a scar on the Veteran's left knee, and a September 9, 1983 
service treatment report indicated that the Veteran had an 
"old well healed scar medial aspect" of his left knee.  

At the August 2007 hearing before the RO, the Veteran 
asserted that he fell during a training exercise and heard a 
"pop" in his left knee.  See the August 2007 RO hearing 
transcript, page 2.  The Veteran's service treatment records 
do not show specific treatment for a left knee injury.  
However, the Veteran did seek treatment for left leg pain, to 
include tibia pain.  See August 26, 1983 and September 
[illegible] 1983 Chronological Records of Medical Care 
respectively.  No discharge examination is of record.  

No treatment records for the time period between the 
Veteran's separation from service in 1983 to 2006 exist of 
record.  A January 17, 2006 private treatment record from Dr. 
T.J.F. indicated that the Veteran has a "chronic ACL 
deficient left knee with probable medial and lateral menisci 
tears."  The Veteran underwent left ACL reconstruction 
surgery shortly thereafter.  

In March 2006, the Veteran was afforded a VA examination.  At 
the examination, the Veteran reported some post-service knee 
injuries, including dislocation of his left knee while 
climbing a ladder in 1984-85 and turning his knee when 
stepping on a pipe just prior to his above-referenced ACL 
surgery.  After a physical examination, the VA examiner 
diagnosed the Veteran as follows:  

 Left knee ACL reconstruction with probable medial and 
lateral meniscal tears surgically treated in 2006 
resulting from trauma to the L knee occurring prior to 
enlistment due to a motorcycle accident requiring a 
repair of his MCL and debridement of a torn ACL.

Re-injury to left knee about 5 years after his 
motorcycle accident resulting in a locked medial 
meniscus tear.  Re-injury to L knee in about December 
2005 leading to his ACL reconstruction in 2006.

. . . The veteran's current disability is related to his 
L knee ligament injuries occurring prior to and after 
his military service. 

See the March 2006 VA examiner's report.  

Notably, the VA examiner failed to specify whether a left 
knee disability existed upon the Veteran's entry into active 
duty military service in 1983, and if so, whether in-service 
aggravation of that disability occurred.  These questions 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Post service treatment records

As was allude to above, there is a two decade gap between 
military service and the first identification of an ACL tear.

At a hearing at the RO in August 2007, the Veteran indicated 
he received medical treatment from two private physicians for 
left knee problems sometime after his separation from service 
in 1983.  See the August 2007 RO hearing transcript, pages 3 
and 4.  In a September 2007 letter, the RO requested 
information from the Veteran regarding such treatment, and 
asked the Veteran to fill out a VA Form 21-4142 as to each 
health care provider so that the RO could obtain his medical 
records.  The Veteran was unresponsive.  Subsequently, in 
November 2007, the Veteran indicated by phone that he planned 
to file a VA Form 21-4142 so that the RO could attain his 
medical records from a recent physician.  The Veteran never 
sent in the form.  

The Veteran's representative has recently argued that 
"[g]iven the sparsity of evidence between the time of 
separation from service [1983] and 2006, the case should be 
remanded with instructions to obtain these records . . ."  
See the March 30, 2009 Informal Hearing Presentation, page 2.  

In light of the fact that the Board is remanding this case 
for other reasons, the agency of original jurisdiction (AOJ) 
should make a final attempt to obtain post-service medical 
records, to the extent they exist and can be located.  The 
Board wishes to make it clear that the Veteran is expected to 
cooperate with VA.
The United States Court of Appeals for Veterans Claims has 
held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the service 
department and request the Veteran's 
complete service personnel records. Any 
records obtained should be associated with 
the Veteran's VA claims folder.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should contact the Veteran and ask 
that he identify all sources of treatment 
of his left knee disability since service.  
VBA should attempt to associate with the 
Veteran's VA claims folder any such 
treatment records not already obtained.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.

3.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
the Veteran had a left knee disability 
upon enlistment into the Army in 1983.  If 
so, the reviewer should determine whether 
it is as likely as not that the Veteran's 
pre-existing knee disability was 
aggravated by his active duty military 
service.  If the reviewer determines that 
no left knee disability existed upon the 
Veteran's entry into service, the reviewer 
should then determine whether it is as 
likely as not that the Veteran's current 
left knee disability is related to his 
active duty military service.  If the 
reviewing professional determines that a 
physical examination and/or diagnostic 
testing of the Veteran are necessary as to 
the claimed condition, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

